Citation Nr: 1422782	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hand condition, and if so, whether entitlement is warranted.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for PTSD and continued the denial of entitlement to service connection for a right hand condition.  

The Veteran testified at January 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Subsequent to the last Statement of the Case issues in February 2012, additional evidence has been received.  In a January 2013 Board Pre-Hearing Brief, the Veteran waived Agency of Original Jurisdiction review of any additional evidence and thus the Board can review this evidence in the first instance.  

The Veteran's original May 2010 claim was for entitlement to service connection for PTSD, however, the evidence of record indicates that the Veteran has been diagnosed with depression.  As such, the Board has recharacterized the issues on appeal as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied the Veteran's claim for entitlement to service connection for a right hand condition.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in April 2009 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The preponderance of the evidence is against finding that the Veteran has a right hand condition that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision which denied entitlement to service connection for a right hand condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right hand condition is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

3.  A right hand condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for a right hand condition is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for a right hand condition was denied in an April 2009 rating decision.  The April 2009 rating decision indicated that the basis for the denial was that there was no evidence of a current disability or an in-service injury.  The Veteran did not appeal that decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The Veteran's current claim for entitlement to service connection for a right hand condition is based upon the same factual basis as his claim for entitlement to service connection which was denied in the April 2009 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final April 2009 rating decision, new evidence includes, but is not limited to, the Veteran's January 2013 hearing testimony, where he asserted that service treatment records (STRs) indicating an injury to his left hand were mistaken and should have reflected an injury to his right hand.  This evidence is new, as it did not exist at the time of the final disallowance in April 2009.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service injury.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  The Board will now turn to the underlying merits of the service connection claim.

II.  Service Connection for Right Hand Condition

VA's Duties to Notify and Assist

With regard to the Veteran's claim for entitlement to service connection for a right hand condition, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a June 2010 letter, prior to the September 2010 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's STRs, partial personnel records and VA treatment records with the claims file.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.        § 3.159(c)(4)(2013).  The Veteran was not afforded a VA examination with respect to the claim for entitlement to service connection for a right hand condition and the Veteran's representative, in the January 2013 Board Pre-Hearing Brief, argued that the Board should remand this claim to obtain a medical opinion.  Under 38 U.S.C.A. § 5103A(d) (West 2012), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

As will be fully discussed below, there is no credible evidence that the Veteran suffered a right hand injury in service.  No examination is necessary because there is no credible evidence of a right hand injury in service, and there is no competent and credible evidence to suggest that the Veteran's current right hand condition is related to service.  38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As VA has associated relevant records with the Veterans claims file and no examination is required, VA has satisfied its duty to assist with respect to the Veteran's claim.

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence, or in certain circumstance lay evidence, of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

The Veteran contends that he injured his right hand in-service and that this has resulted in his current right hand condition.  

The first element of service connection is competent evidence of a current disability.  The Veteran was afforded a VA examination in accordance with his claim for a nonservice-connected pension in July 2009, which included an assessment of residual of a right hand injury.  The Veteran was granted entitlement to a nonservice-connected pension in an August 2009 rating decision, which assigned a zero percent evaluation (for pension purposes) for arthralgia of the right ring finger.  In addition, VA treatment records show, in the Veteran's problem list, "pain in joint involving hand."  Based on the evidence of record, the Veteran has a current disability and thus the first element of service connection is satisfied.  

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are silent as to an in-service injury to the right hand.  The Veteran's December 1970 induction examination is silent as to any defects.  A July 31, 1972 STR noted that the Veteran jammed his ring finger on his left hand while playing football.  The STR stated that the finger was tender with no slight edema and no angular deformity or discoloration and that the Veteran was able to move it.  A finger splint was prescribed for 10 days.  An August 1, 1972 STR stated "no fracture" and "minimal use of left hand for 1 day".  An August 9, 1972 STR stated post injury left hand, pain in the proximal interphalangeal (PIP) joint, x-ray was within normal limits and noted swelling left hand, middle of ring finger PIP joint.  On the November 1972 Report of Medical History, the Veteran noted swollen or painful joints and bone, joint or other deformity.  A physician did not comment on this form.  The Veteran's November 1972 separation examination is silent as to any defects.  

At the January 2013 hearing, the Veteran asserted that the STRs that referenced his left hand were a mistake and should have referenced his right hand.  He stated that while playing football in Germany, he "jammed that finger back up in my hand" on July 31, 1972 and that this "never went away".  

The Veteran's active duty service ended in December 1972 and he filed a claim in January 1973 for a swollen ring finger on the left hand.  This claim was denied in a February 1973 rating decision on the basis that the November 1972 separation examination did not show a current disability. 

The Veteran filed a claim for a nonservice-connected pension in March 1980 and the Veteran was afforded a VA examination in March 1980.  Under the history section, this examination report stated that the Veteran "says that the MP joint of the right ring finger still bothers him ever since he had a football accident but he does not remember if that was just before or just after he entered the service".  As part of the examination, x-rays were taken of the Veteran's right hand.  The history section of the x-ray report stated history of fracture of MP joint of right ring finger and the impression was "[p]robably post-fracture deformity of right fourth metacarpal".  The examination report included a diagnosis of arthralgia MP joint of the right ring finger.  

A May 2004 VA treatment record stated that the Veteran "[h]ad traumatic injury in right hand during the service and now has pain in his right hand".  The Veteran filed a claim in October 2008 for his right hand and stated that the disability began in 1971.  An April 2009 VA treatment record stated that the Veteran reported swelling and difficulty using his hand and that he "attributes to injury in military".  A May 2009 VA treatment record stated that the Veteran reported he hurt his right hand in Germany but that the records from the injury in 1972 have not been found.  A June 2009 VA treatment record stated that the Veteran was "here for eval[uation] of right hand 4th knuckle pain, [status post] injury in 1972".  Another June 2009 VA treatment record stated that the Veteran reported severe right hand pain and numbness, "which he relates to an old football injury to the Ring finger metacarpal while in the service in 1972".  The July 2009 VA examination conducted for the Veteran's claim for a nonservice-connected pension stated that the "Veteran states that he had a right hand injury while in service (1972) when he was playing basketball or baseball.  The injury was over the right 4th metacarpal phalangeal joint.  It was treated in sick call by wrapping with ACE bandage.  The condition resolved for many years until 2002 or 2003 when while working as a barber he started having pain, numbness, and weakens in his right hand."   

Based on the evidence of record, the Board concludes that Veteran did not suffer an in-service injury of his right hand.  While the Veteran is competent to state that he suffered a right hand condition and that the STRs incorrectly identified his left hand (instead of his right hand) as the injured hand, the Board finds that his statements to this effect are not credible.  Rather, the Board finds that the STRs are more probative.  Specifically, three separate STRs, dated on three different days, all made reference to the Veteran's left hand, which is highly probative as to the issue of whether the records were referencing the correct hand.  This is not one mention by one provider, but rather, three separate occasions when the finger in question was examined and noted to be on the left hand.  In addition, the Board finds highly probative that the Veteran filed a claim for entitlement to service connection for a swollen ring finger on the left hand shortly after separation from service in January 1973.  The claim form was filled in by hand by the Veteran, and clearly indicates that the claim is for the left hand.  This further supports that the STRs correctly noted the in-service injury, and the Veteran clearly believed he continued to have a left hand condition at that time.  The Veteran offers no theory currently as to why the STRs are incorrect, or why he claimed service connection for a left hand disability shortly after separation, in contrast to his current belief that it was a right hand condition.  Nor is there any explanation why, eight years after separation in 1980, the Veteran begins to believe that it was a right hand injury, rather than a left hand injury.  On this evidence, the Board finds that the STRs accurately reflect a left hand injury, rather than a right hand injury.

With respect to the post-service statements and treatment records that reference an injury to the right hand in service, these are based on an inaccurate factual history provided by the Veteran and are therefore not probative as to the issue of an in-service right hand injury.  Notably, the Veteran alternatively refers to a right hand injury in 1971 or 1972, due to playing football, basketball, or baseball.  These inconsistencies are further evidence weighting against the credibility of the Veteran's statements so long after service.  The Board expressly finds that the statements made to treating medical providers contemporaneous to the event in 1972 are far more probative of the issue of an in-service injury than those made years later in conjunction with a claim for benefits. 

In sum, the Board finds that the Veteran did not suffer an in-service right hand injury and that the STRs that reference the Veteran's left hand were not incorrect.               

In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim and that the benefit-of-the-doubt rule does not apply.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  In the absence of an injury in service, a required element of service connection cannot be established, and the claim must be denied.  38 U.S.C.A.    § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hand condition is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right hand condition is denied.  

REMAND

The Veteran filed a claim for entitlement to service connection for PTSD in May 2010.  As noted in the introduction above, the Board had recharacterized the Veteran's claim to also include entitlement to service connection for an acquired psychiatric disorder, to include depression.   
Acquired Psychiatric Disorder, to Include Depression

An October 2008 VA treatment record included an assessment of depression and other VA treatment records reflect that the Veteran received treatment for depression.  Also, the August 2009 rating decision granting the Veteran a nonservice-connected pension assigned the Veteran (for pension purposes) a 50 percent evaluation for depression.      

At the January 2013 hearing, the Veteran stated that while he was in the military, he was in the infantry and was training to go to Vietnam.  He stated that this training "left an impact" and that he dreamed about it while in-service and still dreams about it today.  He stated that "[i]t cost me two marriages from having nightmares at night, waking up in the middle of the night".    

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  

Here, the current medical evidence establishes that the Veteran has been diagnosed with depression.  The Veteran has provided competent and credible lay testimony that his service "left an impact" and that he had nightmares in-service that have continued since service.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   Based on the evidence of record, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  

PTSD

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In June 2010, the Veteran was afforded VCAA notice with respect to his PTSD claim and was provided with PTSD Questionnaires, which were not returned to VA.  A July 2010 Memorandum included a formal finding of a lack of information required to corroborate stressors.  At the January 2013 hearing, the Veteran testified about an alleged stressor.  He stated that while in-service in Germany, he was on top of an armored personnel carrier that turned over and he had to jump off, but he was not seriously injured in the incident.  The Veteran stated that this caused him anxiety.  The January 2013 Board Pre-Hearing Brief also stated that the Veteran "frequently thinks about this event and it causes him to have nightmares and poor sleep".  

As discussed above, an in-service stressor is required for service connection for PTSD.  In this case, there have been no attempts to verify the Veteran's alleged stressor involving an incident of an armored personnel carrier turning over.  While a July 2010 Memorandum included a formal finding of a lack of information required to corroborate stressors, this Memorandum did not detail any specific stressors that could not be verified and was completed prior to the Veteran discussing the incident involving the armored personnel carrier turning over at the January 2013 hearing.  On remand, the Veteran must be contacted to provide any additional information or details he can about the alleged stressor, such as an approximate date of the incident.  After the Veteran has responded, appropriate steps must be taken to attempt to verify the Veteran's stressor.  If and only if the Veteran's alleged stressor involving the armored personnel carrier turning over is verified, the Veteran must be afforded a VA examination to determine if he has PTSD that is related to that stressor.     

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another PTSD questionnaire and request that he provide detailed information regarding his claimed stressor involving the armored personnel carrier turning over.  

2.  After the Veteran has been given a sufficient opportunity to respond, attempt to verify the Veteran's claimed stressor.  Any information obtained must be associated with the claims file.  If insufficient information is received from the Veteran regarding the details of the alleged stressor, or if the efforts to verify the alleged stressor produce negative results, such must be documented in the claims file.  

3.  If and only if the Veteran's claimed stressor is verified, afford the Veteran an appropriate VA examination to determine whether the Veteran has PTSD, and if so, the nature and etiology of his PTSD.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran has PTSD.  

b.  If a diagnosis of PTSD is provided, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PTSD is a result of any verified in-service stressor. 

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, to include depression.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder, to include depression, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must address the Veteran's reported continuity of symptomatology since service.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


